Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed. Claims 21 and 37 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Roach et al. (US 2008/0004134), Long (US 4854581) and Sorenson (US 2008/00328 12).
Roach discloses a method of creating an iron-type golf club, comprising: a) forming a club head blank 1 (i) the club head blank includes a body 10 including a hosel, a heel portion 15, a sole portion 13, a toe portion 16, a top-line portion 12, a face portion 11, and a leading edge (not labeled) joining the face portion 11 and the sole portion 13 (See Figs. 1 and 2), the sole portion 13 extends rearward from the leading edge (Par. 0040, Figs. 1 and 2); (ii) the club head blank includes an external sacrificial region (not labeled, see figure 2) having an ESR thickness, an ESR sole portion, an ESR face portion, and an ESR leading edge portion; b) forming a finished club head 1 having a finished club head weight by machining off an ESR removed mass from at least a portion of the external sacrificial region including at least a portion of the ESR sole portion, a portion of the ESR face portion, and a portion of the ESR leading edge portion (Par. 0045, Figs. 1-5).
Long discloses a method of creating an iron-type golf club, comprising: a) forming a club head blank having a blank loft, a blank lie angle (Col. 1, Lines 20-36 and ), and, (i) the club head blank includes a body 58 including a hosel 53, a heel portion 54, a sole portion 56, a toe portion 55, a top-line portion, a face portion 57, and a leading edge 305 joining the face portion 57 and the sole portion 56, the sole portion 56 extends rearward from the leading edge 305 (Col. 5, Lines 39-60, Figs. 1, 15 and 17).
Sorenson discloses a method of creating an iron-type golf club, comprising: a) forming a club head blank having a blank head weight of 345-400 grams and b) forming a finished club head having a finished club head weight of less than 310 grams (Par. 0020, Figs. 2A and 2B). Note: the examiner construes the club of Sorenson is inherently provided with a club head blank having a weight of 345-400 grams, as the finished club head of Sorenson has a club head weight of 240-400 grams.
Suffice to say, none of the cited prior art discloses a method of creating an iron-type golf club, comprising: a) forming a club head blank: (i) the club head blank includes a body including a hosel, a heel portion, a sole portion, a toe portion, a top-line portion, a face portion, and a leading edge joining the face portion and the sole portion; (ii) the club head blank includes an external sacrificial region having an ESR thickness, an ESR sole portion, an ESR face portion, and an ESR leading edge portion; b) forming a finished club head having a finished club head weight of less than 310 grams by machining off an ESR removed mass from at least a portion of the external sacrificial region including at least a portion of the ESR sole portion, a portion of the ESR face portion, and a portion of the ESR leading edge portion, (i) a face ESR removed mass removed from the ESR face portion accounts for less than 70% of the ESR removed mass; (ii) a sole ESR removed mass removed from the ESR sole portion accounts for at least 20% of the ESR removed mass; as claimed in independent claim 21; or a method of creating an iron-type golf club, comprising: a) forming a club head blank: (i) the club head blank includes a body including a hosel, a heel portion, a sole portion, a toe portion, a top-line portion, a face portion, and a leading edge joining the face portion and the sole portion, wherein the sole portion extends rearwardly from the leading edge; (ii) the club head blank includes an external sacrificial region having an ESR thickness, an ESR sole portion and an ESR leading edge portion; b) forming a finished club head having a finished club head weight of less than 310 grams by machining off an ESR removed mass from at least a portion of the external sacrificial region including at least a portion of the ESR sole portion and a portion of the ESR leading edge portion: (i) a sole ESR removed mass removed from the ESR sole portion is 5-40 grams and accounts for at least 20% of the ESR removed mass; (ii) a leading edge ESR removed mass removed from the ESR leading edge portion is at least 0.5 grams and at least 50% of the ESR leading edge portion is machined to produce a finished leading edge radius; as claimed in independent claim 37, and as such does not anticipate the instant invention as disclosed in independent claims 21 and 37.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 21 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726